Exhibit POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director Corporate Communications (615) 443-9266 CBRL GROUP, INC. REPORTS 42% INCREASE IN INCOME PER DILUTED SHARE FROM CONTINUING OPERATIONS FOR FISCAL 2 Affirms Guidance for Fiscal 2008 · Comparable store restaurant sales for the second quarter fiscal 2008 increased 1.1% from prior year for Cracker Barrel Old Country Store® (“Cracker Barrel”) while comparable store retail sales were up 1.4%, both on a comparable weeks basis. · Revenue for the second quarter grew 3.6% to $634 million compared with the prior year quarter. · Operating income margin from continuing operations in the second quarter improved to 7.2% of total revenue compared with 6.9% in the year-ago quarter. · Income from continuing operations increased 42% to $0.85 per diluted share for the second quarter fiscal 2008 from $0.60 in the prior-year comparable period. · In the second quarter, the Company completed its share repurchase authorizations by repurchasing 1.6 million shares of the Company’s common stock for $52.4 million.At the end of the quarter, 22.1 million shares were issued and outstanding. LEBANON, Tenn. February 26, 2008 CBRL Group, Inc. (“CBRL” or the “Company”) (Nasdaq:CBRL) today reported income from continuing operations of $0.85 per diluted share for the second quarter of fiscal 2008, compared with $0.60 per diluted share from continuing operations in the second quarter of fiscal 2007, an increase of 42%.Income from continuing operations was $20.2 million compared with $20.5 million in the second quarter of fiscal 2007, reflecting higher operating income offset by lower interest income.Higher revenues, better operating margin and the reduction in shares outstanding associated with the Company’s strategic initiatives and related stock repurchase programs that it completed in fiscal 2007 contributed to the 42% increase in income per diluted share from continuing operations. Second-Quarter Fiscal 2008 Results Revenue from continuing operations Total revenue from continuing operations of $634 million during the second quarter represented an increase of 3.6% from the second quarter of fiscal 2007.Comparable store restaurant sales for the period increased 1.1%, including a 3.4% higher average check, while guest traffic declined 2.3%, both on a comparable weeks basis. -MORE- CBRL Announces Second Quarter Results Page 2 February 26, 2008 Cracker
